DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A computer-implemented method, [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] comprising: 
capturing raw sensor data using a plurality of sensors configured to monitor information technology (IT) metrics within a computing environment; [Abstract idea of collecting data. ]
identifying, based on a univariate metric analysis of the raw sensor data, anomalous signals individually associated with the IT metrics, the anomalous signals being indicative of potentially anomalous activity within the computing environment; [Abstract idea of analyzing data.]
corroborating, based on a multivariate metric analysis of the raw sensor data and in response to automated triggering criteria, the anomalous signals across groupings of the IT metrics to identify an anomalous event; [Abstract idea of data types.]
characterizing the anomalous event; [Abstract idea of analyzing data.] and 
applying a set of messaging rules to construct a narrative message of the anomalous event. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The computer-implemented method of claim 1, wherein the raw sensor data comprises current metric data relating to the IT metrics, the current metric data corresponding to a first time period wherein identifying the anomalous signals, the method further comprising: retrieving historical metric data relating to the IT metrics, the historical metric data corresponding to one or more time periods prior to the first time period; and comparing the current metric data to the historical metric data to identify the anomalous signals. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The computer-implemented method of claim 2, wherein comparing the current metric data to the historical metric data to identify the anomalous signals comprises determining that a value of an IT metric exceeds a respective threshold during the first time period and does not exceed the respective threshold during a threshold number of the one or more prior time periods. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The computer-implemented method of claim 2, wherein the first time period and the one or more prior time periods have a same periodicity. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 5 recites the following:
The computer-implemented method of claim 1, wherein each anomalous signal corresponds to a different IT metric, and wherein corroborating the anomalous signals comprises: identifying a threshold number of trigger events specified by the automated triggering criteria; and determining that a number of the anomalous signals meets or exceeds the threshold number of trigger events. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 6 recites the following:
The computer-implemented method of claim 1, wherein each anomalous signal corresponds to a different IT metric, and wherein corroborating the anomalous signals comprises: determining, with respect to each anomalous signal, a respective deviation between an observed value of a corresponding IT metric and an expected value of the corresponding IT metric; determining that each respective deviation exceeds a first threshold value; summing the respective deviations to obtain a cumulative deviation; and determining that the cumulative deviation exceeds a second threshold value. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The computer-implemented method of claim 1, further comprising: determining boundaries of the anomalous event prior to characterizing the anomalous event, wherein determining the boundaries comprises determining a time period over which the anomalous event occurred. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
The computer-implemented method of claim 7, wherein determining the time period over which the anomalous event occurred comprises: determining that multiple anomalies occurred within a threshold temporal distance of each other; determining that the multiple anomalies together constitute the anomalous event; selecting a time period over which the multiple anomalies occurred as the time period over which the anomalous event occurred. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 9 recites the following:
The computer-implemented method of claim 1, wherein characterizing the anomalous event comprises characterizing the anomalous event into a particular cluster group of a set of previously identified cluster groups of incidents, and wherein the narrative message comprises an identification of the particular cluster group. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 recites the following:
The computer-implemented method of claim 1, further comprising determining a particular grouping of the IT metrics, wherein determining the particular grouping of the IT metrics comprises: determining a collection of IT metrics that measure similar application behavior based on the each IT metric in the collection being associated with a same metadata tag; and selecting a representative IT metric from the collection for inclusion in the particular grouping of IT metrics. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 11 recites the following:
The computer-implemented method of claim 1, further comprising: determining one or more computing entities associated with the anomalous event, wherein the narrative message further comprises an identification of the one or more computing entities. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 12 recites the following:
The computer-implemented method of claim 1, wherein the narrative message comprises an indication of a predicted cause for the anomalous event, the method further comprising: receiving user feedback data indicative of relevance of historical narrative messages presented to end users; and refining the predicted cause for the anomalous event based on the user feedback data. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 13 recites the following:
The computer-implemented method of claim 1, wherein the anomalous event is a likely ransomware attack, the method further comprising: instructing a storage device or a backup service to perform at least one of: i) retain a backup for a longer period of time, ii) require a cool-off period before deletion of the backup, or iii) quarantine a host to prevent the host from writing data to the storage device. [Abstract idea of manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 14 recites the following:
The computer-implemented method of claim 1, wherein the anomalous event is a system activity outage, the method further comprising: instructing a host or an application to failover to a backup instance of the host or the application to restore service function. [Abstract idea of manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 15 recites the following:
The computer-implemented method of claim 1, wherein the anomalous event is previously unidentified new system activity that is impacting expected system workloads, the method further comprising: instructing a storage device, a host, or an application to throttle resource consumption of the new system activity for a specified period of time. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 16 recites the following:
A system, comprising: a memory storing machine-executable instructions; and a processor configured to access the memory and execute the machine-executable instructions to: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ]
identify, from metric data relating to a set of metrics representative of activity within a computing environment, anomalous signals indicating that a portion of the activity is potentially anomalous; [Abstract idea of analyzing data.]
corroborate the anomalous signals across groupings of metrics within the set of metrics to identify an anomalous event; [Abstract idea of analyzing data.]
characterize the anomalous event; [Abstract idea of analyzing data.]
identify one or more participating entities within the computing environment that are associated with the anomalous event; [Abstract idea of analyzing data.] and 
generate a narrative message of the anomalous event, the narrative message including an identification of the characterization of the anomalous event and an indication of the one or more participating entities. [Abstract idea of analyzing data.] 
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 17 recites the following:
The system of claim 16, wherein the at least one processor is further configured to execute the computer-executable instructions to: predict a cause of the anomalous event, wherein the narrative message includes an indication of the predicted cause. [Abstract idea of analyzing data.] 
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 18 recites the following:
The system of claim 17, wherein the at least one processor is configured to identify the anomalous signals by executing the computer-executable instructions to: collect the metric data from one or more sensors, wherein the metric data corresponds to a first time period; retrieve historical metric data relating to the set of metrics, the historical metric data corresponding to one or more time periods prior to the first time period; and compare the metric data to the historical metric data to identify the anomalous signals. [Abstract idea of analyzing data.] 
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 19 recites the following:
A computer program product comprising a non-transitory computer readable medium storing program instructions that, when executed by a processor, cause operations to be performed comprising:  [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ]
capturing sensor data using a plurality of sensors configured to monitor activity within a computing environment, the raw sensor data relating to a set of metrics that characterize aspects of the activity; [Abstract idea of collecting data. ]
 identifying, based on a univariate analysis of the sensor data, anomalous signals indicating that a portion of the activity is potentially anomalous; [Abstract idea of analyzing data.] 
corroborating, based on a multivariate analysis of the sensor data, the anomalous signals across groupings of metrics within the set of metrics to identify an anomalous event; [Abstract idea of analyzing data.] 
 characterizing the anomalous event; [Abstract idea of analyzing data.] and 
generating a narrative analysis of the anomalous event. [Abstract idea of analyzing data.] 
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 20 recites the following:
The computer program product of claim 19, wherein presenting the narrative analysis to the end user comprises: populating, based on a set of messaging rules, predefined fields of a narrative card template with information indicative of the narrative analysis of the anomalous event to obtain a customized narrative card for the anomalous event; and presenting the customized narrative card to the end user via a user interface configured to receive and display the customized narrative card. [Abstract idea of analyzing data.] 
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 11,171,978).
Regarding claim 1, Wilson et al. disclose a computer-implemented method, comprising: capturing raw sensor data using a plurality of sensors (103a, 107) configured to monitor information technology (IT) metrics within a computing environment (100) (see Fig. 1, Col.4, line 67-Col.5, line 8, Col.13, lines 29-33);
identifying, based on a univariate metric analysis of the raw sensor data, anomalous signals individually associated with the IT metrics, the anomalous signals being indicative of potentially anomalous activity within the computing environment (e.g. Fig.2, Col.26, lines 34-60: The detected emerging and/or bursting cluster may be a signal indicating an emerging anomalous issue within the time-series data, such as but not limited to a security-related issue); corroborating, based on a multivariate metric analysis of the raw sensor data and in response to automated triggering criteria, the anomalous signals across groupings of the IT metrics to identify an anomalous event (e.g. Col.5, lines 13-19, Col.6, lines 5-13, Col.12, line 57-Col.13, line 3); characterizing the anomalous event (Col.6, lines 4-5: Such a temporal distribution characterizes a “historically-expected frequency” of events); and applying a set of messaging rules to construct a narrative message of the anomalous event (e.g. Col.5, line 43-Col.26, line 18: user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition; activity logs; communications data including calls, texts, instant messages, and emails; website posts; other records associated with events; etc.), Col.26, lines 19-25: As noted above, pattern inference logic 232 may contains the rules, conditions, associations, classification models, and other criteria to execute the functionality of any of the components, modules, analyzers, generators, and/or engines of systems 200).
Regarding claim 16, Wilson et al. disclose a system, comprising: a memory storing machine-executable instructions; and a processor configured to access the memory and execute the machine-executable instructions to: identify, from metric data relating to a set of metrics representative of activity within a computing environment, anomalous signals indicating that a portion of the activity is potentially anomalous (e.g. Fig.2, Col.26, lines 34-60: The detected emerging and/or bursting cluster may be a signal indicating an emerging anomalous issue within the time-series data, such as but not limited to a security-related issue); corroborate the anomalous signals across groupings of metrics within the set of metrics to identify an anomalous event (e.g. Col.5, lines 13-19, Col.6, lines 5-13, Col.12, line 57-Col.13, line 3); characterize the anomalous event (Col.6, lines 4-5: Such a temporal distribution characterizes a “historically-expected frequency” of events); identify one or more participating entities within the computing environment that are associated with the anomalous event (e.g. Col.5, lines 13-19, Col.11, line 50-Col.12, line 5: Clusters with a bursting likelihood score above a bursting threshold are considered to be a potentially emergent (or bursting) cluster associated with an anomalous issue within the time-series data. That is, a set of potentially bursting clusters (PBCs) is generated) ; and generate a narrative message of the anomalous event(e.g. Col.5, line 43-Col.26, line 18: user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition; activity logs; communications data including calls, texts, instant messages, and emails; website posts; other records associated with events; etc.), the narrative message including an identification of the characterization of the anomalous event (Col.6, lines 4-5: Such a temporal distribution characterizes a “historically-expected frequency” of events) and an indication of the one or more participating entities (e.g. Fig.2, Col.15, lines 34-46).
Regarding claim 19, Wilson et al. disclose a computer program product and method comprising a non-transitory computer readable medium storing program instructions that, when executed by a processor (Col.25, lines 5-11), cause operations to be performed comprising: capturing sensor data using a plurality of sensors (103a, 107) configured to monitor activity within a computing environment (100) , the raw sensor data relating to a set of metrics that characterize aspects of the activity (see Fig. 1, Col.4, line 67-Col.5, line 8, Col.13, lines 29-33); identifying, based on a univariate analysis of the sensor data, anomalous signals indicating that a portion of the activity is potentially anomalous (e.g. Fig.2, Col.26, lines 34-60: The detected emerging and/or bursting cluster may be a signal indicating an emerging anomalous issue within the time-series data, such as but not limited to a security-related issue); corroborating, based on a multivariate analysis of the sensor data, the anomalous signals across groupings of metrics within the set of metrics to identify an anomalous event (e.g. Col.5, lines 13-19, Col.6, lines 5-13, Col.12, line 57-Col.13, line 3); characterizing the anomalous event (Col.6, lines 4-5: Such a temporal distribution characterizes a “historically-expected frequency” of events); and generating a narrative analysis of the anomalous event (Col.5, line 63-Col.6, line 18).
Regarding claim 2, Wilson et al. disclose the raw sensor data comprises current metric data relating to the IT metrics, the current metric data corresponding to a first time period wherein identifying the anomalous signals (Col. 10, lines 4-28), the method further comprising: retrieving historical metric data relating to the IT metrics, the historical metric data corresponding to one or more time periods prior to the first time period; and comparing the current metric data to the historical metric data to identify the anomalous signals (Col. 12, line 46-Col.13, line 3).
Regarding claim 11, Wilson et al. disclose determining one or more computing entities associated with the anomalous event (for example: app usage; online activity; searches; voice data such as automatic speech recognition; activity logs; communications data including calls, texts, instant messages, and emails; website posts; other records associated with events; etc.), wherein the narrative message further comprises an identification of the one or more computing entities (e.g. Fig.2, Col.15, lines 34-46).
Regarding claim 17, Wilson et al. fail to disclose predict a cause of the anomalous event, wherein the narrative message includes an indication of the predicted cause  (Col. 7, lines 30-45: Clusters of related events are identified, via clustering methods. One or more notifications regarding the detected anomalous issue may be provided).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857